              CASE 0:19-cv-02741-PJS-LIB Doc. 26 Filed 02/12/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA

                                * * * * * * * * * * * * * * * * * *

Aria W.,1                                                              Civil No. 19-2741 (PJS/LIB)

                          Plaintiff,

         vs.                                                                ORDER ADOPTING
                                                                    REPORT AND RECOMMENDATION
Andrew Saul,
Commissioner of Social Security,

                          Defendant.

                                * * * * * * * * * * * * * * * * * *

         Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

         1.       Plaintiff’s Motion for Summary Judgment, [Docket No. 14], is DENIED; and

         2.       Defendant’s Motion for Summary Judgment, [Docket No. 21], is GRANTED.




LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: 2/12/21                                                s/Patrick J. Schiltz__________________
At Minneapolis, Minnesota                                     Patrick J. Schiltz, Judge
                                                              United States District Court




1
 This District has adopted the policy of using only the first name and last initial of any nongovernmental parties in
Social Security opinions such as the present Order. Accordingly, where the Court refers to Plaintiff by her name only
her first name and last initial are provided.
